DETAILED ACTION
This Office Action details reasons for allowance. Claim(s) 7, 8, 15, 25 and 39 have been canceled.  Claim(s) 1, 5, 6, 9, 20-24, 26-30, 34, 37, 38 and 41 have been amended. Claims 42-47 were newly added.  Claim(s) 1-6, 9-14, 16-24, 26-38 and 40-47 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 12-14, 16-24, 26-38 and 41, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 7, 15, 25 and 39, directed to the species(s) of heptasaccharide does not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I-IV as set forth in the Office action mailed on 30 June 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 13 July 2022 and supplemental amendment, filed 02 September 2022, with respect to the rejection of claims 1-6, 8-11 and 40 under 35 U.S.C. § 103 as being unpatentable over Liu et al. in view of Chen et al., has been fully considered and is persuasive.
Claim 1 has been amended to recite “and is devoid of a Glc-GlcNS3S6S disaccharide unit” and add the limitation that the synthetic heparin analogue comprises “at least one GlcNS6S disaccharide unit”.
The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. 
Liu et al. teach a hexasaccharide and an octasaccharide. The hexasaccharide and octasaccharide contain a GlcA-GlcNS3S6S disaccharide unit. There is no teaching, suggestion or motivation in the prior art to both modify the position of iduronic acid and glucuronic acid, and prepare an oligosaccharide devoid of a Glc-GlcNS3S6S disaccharide unit. 
The rejection is hereby withdrawn.

Conclusion
Accordingly, claims 1-6, 9-14, 16-24, 26-38 and 40-47 (renumbered 1-42) currently amended are sufficient to place the application in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759